UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-11530 TAUBMAN CENTERS, INC. (Exact Name of Registrant as Specified in Its Charter) Michigan 38-2033632 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 200 East Long Lake Road, Suite 300 Bloomfield Hills, Michigan 48304-2324 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (248) 258-6800 Securities registered pursuant to Section 12(b) of the Act: Name of each exchange Title of each class on which registered Common Stock, New York Stock Exchange $0.01 Par Value 8% Series G Cumulative New York Stock Exchange Redeemable Preferred Stock, No Par Value 7.625% Series H Cumulative New York Stock Exchange Redeemable Preferred Stock, No Par Value Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.xYesoNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.oYesxNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes oNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated FilerxAccelerated FileroNon-Accelerated FileroSmaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo The aggregate market value of the 53,564,353 shares of Common Stock held by non-affiliates of the registrant as of June 30, 2010 was $2 billion, based upon the closing price $37.63 per share on the New York Stock Exchange composite tape on June 30, 2010. (For this computation, the registrant has excluded the market value of all shares of its Common Stock held by directors of the registrant and certain other shareholders; such exclusion shall not be deemed to constitute an admission that any such person is an "affiliate" of the registrant.)As of February 24, 2011, there were outstanding 55,789,117 shares of Common Stock. DOCUMENTS INCORPORATED BY REFERENCE Portions of the proxy statement for the annual shareholders meeting to be held in 2011 are incorporated by reference into Part III. TAUBMAN CENTERS, INC. CONTENTS PART I Item1. Business 2 Item1A. Risk Factors 10 Item1B. Unresolved Staff Comments 18 Item2. Properties 18 Item3. Legal Proceedings 23 Item 4. (Removed and Reserved) 23 PARTII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 24 Item6. Selected Financial Data 26 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item7A. Quantitative and Qualitative Disclosures About Market Risk 53 Item8. Financial Statements and Supplementary Data 53 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 53 Item9A. Controls and Procedures 53 Item9B. Other Information 53 PARTIII Item10. Directors, Executive Officers, and Corporate Governance 53 Item11. Executive Compensation 53 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 54 Item13. Certain Relationships and Related Transactions, and Director Independence 54 Item14. Principal Accounting Fees and Services 54 PARTIV Item15. Exhibits and Financial Statement Schedules 55 1 Table of Contents PARTI Item1. BUSINESS. The following discussion of our business contains various “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements represent our expectations or beliefs concerning future events. We caution that although forward-looking statements reflect our good faith beliefs and reasonable judgment based upon current information, these statements are qualified by important factors that could cause actual results to differ materially from those in the forward-looking statements, including those risks, uncertainties, and factors detailed from time to time in reports filed with the SEC, and in particular those set forth under “Risk Factors” in this Annual Report on Form 10-K. The forward-looking statements included in this report are made as of the date hereof. Except as required by law, we assume no obligation to update these forward-looking statements, even if new information becomes available in the future. The Company Taubman Centers, Inc. (TCO) is a Michigan corporation that operates as a self-administered and self-managed real estate investment trust (REIT). The Taubman Realty Group Limited Partnership (the Operating Partnership or TRG) is a majority-owned partnership subsidiary of TCO, which owns direct or indirect interests in all of our real estate properties. In this report, the terms "we", "us" and "our" refer to TCO, the Operating Partnership, and/or the Operating Partnership's subsidiaries as the context may require. We own, lease, acquire, dispose of, develop, expand, and manage regional and super-regional shopping centers. Our portfolio as of December31, 2010consisted of 23owned urban and suburban shopping centers in ten states. The Consolidated Businesses consist of shopping centers and entities that are controlled by ownership or contractual agreements, The Taubman Company LLC (Manager), and Taubman Properties Asia LLC and its subsidiaries (Taubman Asia). Shopping centers owned through joint ventures that are not controlled by us but over which we have significant influence (Unconsolidated Joint Ventures) are accounted for under the equity method. See the table on pages 19 and 20 of this report for information regarding the centers. Taubman Asia, which is the platform for our expansion into the Asia-Pacific region, is headquartered in Hong Kong. We operate as a REIT under the Internal Revenue Code of 1986, as amended (the Code). In order to satisfy the provisions of the Code applicable to REITs, we must distribute to our shareowners at least 90% of our REIT taxable income prior to net capital gains and meet certain other requirements. The Operating Partnership's partnership agreement provides that the Operating Partnership will distribute, at a minimum, sufficient amounts to its partners such that our pro rata share will enable us to pay shareowner dividends (including capital gains dividends that may be required upon the Operating Partnership's sale of an asset) that will satisfy the REIT provisions of the Code. Recent Developments For a discussion of business developments that occurred in 2010, see "Management's Discussion and Analysis of Financial Condition and Results of Operations (MD&A)." The loan encumbering The Pier Shops at Caesars (The Pier Shops) is currently in default. In September 2010, our Board of Directors made the decision to discontinue financial support of Regency Square. The $72.7 million loan on this center matures in November 2011. The loan was not in default as of December 31, 2010. The Pier Shops and Regency Square loan obligations will be extinguished upon transfer of the title of the centers. The process is not in our control and the timing of transfer of title of the centers is uncertain (see “MD&A – Results of Operations – The Pier Shops at Caesars” and “MD&A – Results of Operations – Regency Square”). Consequently, The Pier Shops has been excluded from operating statistics in 2010, 2009, and 2008. Regency Square has also been excluded from operating statistics in 2010 and 2009. The Pier Shops and Regency Square have also been excluded from certain other information as indicated. 2 Table of Contents The Shopping Center Business There are several types of retail shopping centers, varying primarily by size and marketing strategy. Retail shopping centers range from neighborhood centers of less than 100,000square feet of gross leasable area (GLA) to regional and super-regional shopping centers. Retail shopping centers in excess of 400,000square feet of GLA are generally referred to as "regional" shopping centers, while those centers having in excess of 800,000square feet of GLA are generally referred to as "super-regional" shopping centers. In this Annual Report on Form 10-K, the term "regional shopping centers" refers to both regional and super-regional shopping centers. The term "GLA" refers to gross retail space, including anchors and mall tenant areas, and the term "Mall GLA" refers to gross retail space, excluding anchors. The term "anchor" refers to a department store or other large retail store. The term "mall tenants" refers to stores (other than anchors) that lease space in shopping centers. Business of the Company We are engaged in the ownership, leasing, acquisition, disposition, development, expansion, and management of regional shopping centers. Excluding The Pier Shops and Regency Square (see “MD&A – Results of Operations – The Pier Shops at Caesars” and “MD&A – Results of Operations – Regency Square”), we have 21 centers. The centers: · are strategically located in major metropolitan areas, many in communities that are among the most affluent in the country, including Charlotte, Dallas, Denver, Detroit, Los Angeles, Miami, New York City, Orlando, Phoenix, San Francisco, Tampa, and Washington, D.C.; · range in size between 336,000and 1.6million square feet of GLA and between 196,000and 641,000square feet of Mall GLA. The smallest center has approximately 60stores, and the largest has over 200stores. Of the 21centers, 18are super-regional shopping centers; · have approximately 2,800stores operated by their mall tenants under approximately 800trade names; · have 63anchors, operating under 15trade names; · lease over 90% of leased Mall GLA to national chains, including subsidiaries or divisions of Forever 21 (Forever 21, For Love 21, XXI Forever, and others), The Gap (Gap, Gap Kids, Baby Gap, Banana Republic, Old Navy, and others), and Limited Brands (Bath & Body Works/White Barn Candle, Pink, Victoria's Secret, and others); and · are among the most productive (measured by mall tenants' average sales per square foot) in the United States. In 2010, our mall tenants reported average sales per square foot of $564, which is a record for our Company. The most important factor affecting the revenues generated by the centers is leasing to mall tenants (including temporary tenants and specialty retailers), which represents approximately 90% of revenues. Anchors account for less than 10% of revenues because many own their stores and, in general, those that lease their stores do so at rates substantially lower than those in effect for mall tenants. Our portfolio is concentrated in highly productive super-regional shopping centers. Of our 21owned centers, excluding The Pier Shops and Regency Square, 20had annual rent rolls at December31, 2010 of over $10million. We believe that this level of productivity is indicative of the centers' strong competitive positions and is, in significant part, attributable to our business strategy and philosophy. We believe that large shopping centers (including regional and especially super-regional shopping centers) are the least susceptible to direct competition because (among other reasons) anchors and large specialty retail stores do not find it economically attractive to open additional stores in the immediate vicinity of an existing location for fear of competing with themselves. In addition to the advantage of size, we believe that the centers' success can be attributed in part to their other physical characteristics, such as design, layout, and amenities. 3 Table of Contents Business Strategy And Philosophy We believe that the regional shopping center business is not simply a real estate development business, but rather an operating business in which a retailing approach to the on-going management and leasing of the centers is essential. Thus we: · offer retailers a location where they can maximize their profitability; · offer a large, diverse selection of retail stores in each center to give customers a broad selection of consumer goods and variety of price ranges; · endeavor to increase overall mall tenants' sales by leasing space to a constantly changing mix of tenants, thereby increasing rents; · seek to anticipate trends in the retailing industry and emphasize ongoing introductions of new retail concepts into our centers. Due in part to this strategy, a number of successful retail trade names have opened their first mall stores in the centers. In addition, we have brought to the centers "new to the market" retailers. We believe that the execution of this leasing strategy is an important element in building and maintaining customer loyalty and increasing mall productivity; and · provide innovative initiatives, including those that utilize technology and the Internet, to increase revenues, heighten the shopping experience, build customer loyalty, and increase tenant sales. Our Taubman center website program connects shoppers and retailers through an interactive content-driven website. We also offer our shoppers a robust direct email program, which allows them to receive, each week, information featuring what’s on sale and what’s new at the stores they select. The centers compete for retail consumer spending through diverse, in-depth presentations of predominantly fashion merchandise in an environment intended to facilitate customer shopping. While many of our centers include stores that target high-end customers, each center is individually merchandised in light of the demographics of its potential customers within convenient driving distance. When necessary, we will consider rebranding existing centers in order to maximize customer loyalty, increase tenant sales, and achieve greater profitability. Our leasing strategy involves assembling a diverse mix of mall tenants in each of the centers in order to attract customers, thereby generating higher sales by mall tenants. High sales by mall tenants make the centers attractive to prospective tenants, thereby increasing the rental rates that prospective tenants are willing to pay. We implement an active leasing strategy to increase the centers' productivity and to set minimum rents at higher levels. Elements of this strategy include renegotiating existing leases and leasing space to prospective tenants that would enhance a center's retail mix. Since 2005, an increased number of our tenants are paying a fixed Common Area Maintenance (CAM) charge, with typically a fixed increase over the term of the lease, rather than the traditional net lease structure where a tenant pays their share of CAM. This allows the retailer greater predictability of their costs. While some pricing risk has shifted to the landlord, cost savings can have a positive impact on our profitability. Approximately 60% of our tenants in 2010 (including those with gross leases or paying a percentage of their sales) effectively pay a fixed charge for CAM. Over time there will be significantly less matching of CAM income with CAM expenditures, which can vary considerably from period to period. Potential For Growth Our principal objective is to enhance shareowner value. We seek to maximize the financial results of our core assets, while also pursuing a growth strategy that primarily has included an active new center development program. Our internally generated funds and distributions from operating centers and other investing activities, augmented by use of our existing lines of credit, provide resources to maintain our current operations and assets, and pay dividends. Generally, our need to access the capital markets is limited to refinancing debt obligations at maturity and funding major capital investments. Market conditions may continue to limit our sources of funds for these financing activities. We have begun to see positive signs of stabilization in the economy; however, the capital markets continue to be more conservative in investment decisions and practices than they were before the recent financial market downturn. 4 Table of Contents Internal Growth We expect that over time the majority of our future growth will come from our existing core portfolio and business. We have always had a culture of intensively managing our assets and maximizing the rents from tenants. Another potential element of growth over time is the strategic expansion and redevelopment of existing properties to update and enhance their market positions by replacing or adding new anchor stores, increasing mall tenant space, or rebranding centers. Most of the centers have been designed to accommodate expansions. Expansion projects can be as significant as new shopping center construction in terms of scope and cost, requiring governmental and existing anchor store approvals, design and engineering activities, including rerouting utilities, providing additional parking areas or decking, acquiring additional land, and relocating anchors and mall tenants (all of which must take place with a minimum of disruption to existing tenants and customers). In 2010, the success of the existing value and outlet retailers and consumer demand for more fashion outlet options led to the renaming and rebranding of Great Lakes Crossing as an outlet shopping center (outlet). The center has been renamed Great Lakes Crossing Outlets.At 1.4 million square feet of GLA, the fully-enclosed Great Lakes Crossing Outlets is the largest outlet center in Michigan, including about 185 retail and dining options. In 2010, we began construction at The Mall at Short Hills (Short Hills) to accommodate new stores, upgrade common areas and add tenant space. We have received approvals to build a new 40,000 square foot two-level XXI Forever, which will utilize about 33,000 square feet of existing basement level space. XXI Forever is expected to open in the fourth quarter of 2011. In 2010, we began remerchandising the land vacated by Lord & Taylor at The Shops at Willow Bend. The Lord & Taylor site will be replaced with a 25,000 square foot Crate & Barrel store. Next door will be a new 12,000 square foot Restoration Hardware. The new Crate & Barrel store will open in March 2011. In 2008, Macy’s at Twelve Oaks Mall (Twelve Oaks) renovated its store and added 60,000square feet of store space. Nordstrom opened as an anchor at Waterside Shops (Waterside) in November2008 and an expansion and full renovation of the current anchor, Saks Fifth Avenue, was completed in the second half of 2008. As noted in “Business Strategy and Philosophy” above in detail, our core business strategy is to maintain a portfolio of properties that deliver above-market profitable growth by providing targeted retailers with the best opportunity to do business in each market and targeted shoppers with the best local shopping experience for their needs. External Growth We are focused on four areas of external growth: U.S. traditional center development, outlets, Asia, and acquisitions. With growth in population, we expect that there will be demand for new centers over the next 10 years. We continue to work on and evaluate various development possibilities for new centers both in the United States and Asia. 5 Table of Contents · New U.S. Traditional and Outlet Centers We have finalized agreements regarding City Creek Center, a mixed-use project in Salt Lake City, Utah. The 0.7million square foot retail component of the project will include Macy’s and Nordstrom as anchors. We are currently providing development and leasing services and will own the retail space under a participating lease. City Creek Reserve, Inc. (CCRI), an affiliate of the LDS Church, is the participating lessor and is providing all of the construction financing. Construction is progressing and we are leasing space for a March 2012 opening. See “MD&A – Liquidity and Capital Resources – Capital Spending” regarding additional information on City Creek Center. In 2010, we formed a joint venture with a company headed by an executive with a proven track record of successful outlet development. We believe the outlet business is a natural extension of our capabilities and it will diversify our portfolio. In many cases the leasing executives and retailers are the same for both the outlet and traditional retail divisions and many of our tenants have encouraged us to enter this segment. As we’ve analyzed the business, we believe it is quite likely the pool of good development opportunities in this sector will exceed those of traditional malls. We expect to announce our involvement in at least one or two outlet opportunities by the end of 2011. We generally do not intend to acquire land early in the development process. Instead, we generally acquire options on land or form partnerships with landowners holding potentially attractive development sites. We typically exercise the options only once we are prepared to begin construction. The pre-construction phase for a regional center typically extends over several years and the time to obtain anchor commitments, zoning and regulatory approvals, and public financing arrangements can vary significantly from project to project. In addition, we do not intend to begin construction until a sufficient number of anchor stores or significant tenants have agreed to operate in the shopping center, such that we are confident that the projected tenant sales and rents from Mall GLA are sufficient to earn a return on invested capital in excess of our cost of capital. Having historically followed these principles, our experience indicates that, on average, less than 10% of the costs of the development of a regional shopping center will be incurred prior to the construction period. However, no assurance can be given that we will continue to be able to so limit pre-construction costs. While we will continue to evaluate development projects using criteria, including financial criteria for rates of return, similar to those employed in the past, no assurances can be given that the adherence to these criteria will produce comparable results in the future. In addition, the costs of shopping center development opportunities that are explored but ultimately abandoned will, to some extent, diminish the overall return on development projects taken as a whole. See "MD&A – Liquidity and Capital Resources – Capital Spending" for further discussion of our development activities. · Asia In October 2010 we appointed a new President of Taubman Asia.He is responsible for Taubman’s operations and future expansion into the Asia-Pacific region, focusing on China and South Korea. Taubman Asia is engaged in projects that leverage our strong retail planning, design and operational capabilities. In September 2010, we entered into agreements to provide development, leasing and management services for IFC Mall in Yeouido, Seoul, South Korea. Currently under construction, the approximate 430,000 square foot mall will feature up to 100 stores and restaurants. · Strategic Acquisitions As the capital markets and availability of credit improves, we expect attractive opportunities to acquire existing centers, or interests in existing centers, from other companies to continue to be scarce and expensive. However, we continue to look for assets where we can add significant value or that would be strategic to the rest of our portfolio. Our objective is to acquire existing centers only when they are compatible with the quality of our portfolio (or can be redeveloped to that level). We also may acquire additional interests in centers currently in our portfolio. We plan to carefully evaluate our future capital needs along with our strategic plans and pricing requirements. 6 Table of Contents Rental Rates As leases have expired in the centers, we have generally been able to rent the available space, either to the existing tenant or a new tenant, at rental rates that are higher than those of the expired leases. Generally, center revenues have increased as older leases rolled over or were terminated early and replaced with new leases negotiated at current rental rates that were usually higher than the average rates for existing leases. In periods of increasing sales, such as we are experiencing now, rents on new leases will generally tend to rise. In periods of slower growth or declining sales, rents on new leases will grow more slowly or will decline for the opposite reason, as tenants' expectations of future growth become less optimistic. The following table contains certain information regarding mall tenant minimum rent per square foot of our Consolidated Businesses and Unconsolidated Joint Ventures at the comparable centers (centers that had been owned and open for the current and preceding year). The amounts in the table exclude The Pier Shops in 2010, 2009, and 2008 and Regency Square in 2010 and 2009: Average rent per square foot: Consolidated Businesses $ Unconsolidated Joint Ventures Combined See “MD&A – Rental Rates and Occupancy” for information regarding opening and closing rents per square foot for our centers. Lease Expirations The following table shows scheduled lease expirations for mall tenants based on information available as of December31, 2010 for the next ten years for all owned centers in operation at that date, with the exception of The Pier Shops and Regency Square: Tenants 10,000 square feet or less Total(1) Lease Expiration Year Number of Leases Expiring Leased Area in SquareFootage Annualized Base Rent Under Expiring Leases Per Square Foot(2) Percent of Total Leased Square Footage Represented by Expiring Leases Number of Leases Expiring LeasedArea in SquareFootage Annualized Base Rent Under Expiring Leases Per Square Foot(2) Percent of Total Leased Square Footage Represented by Expiring Leases 2011 (3) $ % $ % In addition to tenants with spaces 10,000 square feet or less, includes tenants with spaces over 10,000 square feet and value and outlet center anchors.Excludes rents from regional mall anchors and temporary in-line tenants. Weighted average of the annualized contractual rent per square foot as of the end of the reporting period. Excludes leases that expire in 2011 for which renewal leases or leases with replacement tenants have been executed as of December31, 2010. 7 Table of Contents We believe that the information in the table is not necessarily indicative of what will occur in the future because of several factors, but principally because of early lease terminations at the centers. For example, the average remaining term of the leases that were terminated during the period 2005 to 2010 was approximately oneyear. The average term of leases signed was approximately sevenyears during 2010 and approximately sixyears during 2009. In addition, mall tenants at the centers may seek the protection of the bankruptcy laws, which could result in the termination of such tenants' leases and thus cause a reduction in cash flow. In 2010, tenants representing 0.7% of leases filed for bankruptcy during the year compared to 3.9% in 2009. This statistic has ranged from 0.4% to 4.5% since we went public in 1992. Since 1991, the annual provision for losses on accounts receivable has been less than 2% of annual revenues and was only 0.5% in 2010. Occupancy Occupancy statistics include value and outlet center anchors. The statistics exclude The Pier Shops for 2010, 2009, and 2008 and Regency Square in 2010 and 2009. 2010 2009 2008 2006 Ending occupancy % Average occupancy Leased space Major Tenants No single retail company represents 10% or more of our Mall GLA or revenues. The combined operations of Forever 21 accounted for approximately 4% of Mall GLA as of December31, 2010 and less than 3% of 2010 minimum rent. No other single retail company accounted for more than 3.8% of Mall GLA as of December31, 2010 or 3% of 2010 minimum rent. The following table shows the ten mall tenants who occupy the most space at our centers and their square footage as of December31, 2010, excluding The Pier Shops and Regency Square: Tenant # of Stores Square Footage % of Mall GLA Forever 21 (Forever 21, For Love 21, XXI Forever, and others) 26 4.1% The Gap (Gap, Gap Kids, Baby Gap, Banana Republic, Old Navy, and others) 43 Limited Brands (Bath & Body Works/White Barn Candle, Pink, Victoria's Secret, and others) 43 Abercrombie & Fitch (Abercrombie & Fitch, Hollister, and others) 34 Williams-Sonoma (Williams-Sonoma, Pottery Barn, Pottery Barn Kids, and others) 24 H&M 10 Ann Taylor (Ann Taylor, Ann Taylor Loft, and others) 29 Foot Locker (Foot Locker, Lady Foot Locker, Champs Sports, Foot Action USA, and others) 39 Express (Express, Express Men) 18 American Eagle Outfitters (American Eagle Outfitters, Aerie, and 77kids) 23 Competition There are numerous shopping facilities that compete with our properties in attracting retailers to lease space. We compete with other major real estate investors with significant capital for attractive investment opportunities. See “Risk Factors” for further details of our competitive business. Seasonality The regional shopping center industry is seasonal in nature, with mall tenant sales highest in the fourth quarter due to the Christmas season, and with lesser, though still significant, sales fluctuations associated with the Easter holiday and back-to-school period. See “MD&A – Seasonality” for further discussion. Environmental Matters See “Risk Factors” regarding discussion of environmental matters. 8 Table of Contents Financial Information about Geographic Areas We have not had material revenues attributable to foreign countries in the last three years. We also do not yet have material long-lived assets located in foreign countries. Personnel We have engaged the Manager to provide real estate management, acquisition, development, leasing, and administrative services required by us and our properties in the United States. Taubman Asia Management Limited (TAM) provides similar services for Taubman Asia. As of December31, 2010, the Manager and TAM had 582full-time employees. The following table provides a breakdown of employees by operational areas as of December31, 2010: Number of Employees Center Operations Property Management Financial Services 64 Leasing and Tenant Coordination 52 Development 20 Other 58 Total Available Information The Company makes available free of charge through its website at www.taubman.com all reports it electronically files with, or furnishes to, the Securities Exchange Commission (the “SEC”), including its Annual Report on Form10-K, Quarterly Reports on Form10-Q, and Current Reports on Form8-K, as well as any amendments to those reports, as soon as reasonably practicable after those documents are filed with, or furnished to, the SEC. These filings are also accessible on the SEC’s website at www.sec.gov. 9 Table of Contents Item1A. RISK FACTORS. The economic performance and value of our shopping centers are dependent on many factors. The economic performance and value of our shopping centers are dependent on various factors. Additionally, these same factors will influence our decision whether to go forward on the development of new centers and may affect the ultimate economic performance and value of projects under construction. Adverse changes in the economic performance and value of our shopping centers would adversely affect our income and cash available to pay dividends. Such factors include: · changes in the national, regional, and/or local economic and geopolitical climates.While theeconomic environment and credit availability improved in 2010, current high unemployment and uncertainty as to whether this is a sustainable recovery may adversely impact our anchors, tenants and prospective customers of our shopping centers; · changes in mall tenant sales performance of our centers, which over the long term, are the single most important determinant of revenues of the shopping centers because mall tenants provide approximately 90% of these revenues and because mall tenant sales determine the amount of rent, percentage rent, and recoverable expenses that mall tenants can afford to pay; · availability and cost of financing, which may significantly reduce our ability to obtain financing or refinance existing debt at current amounts, interest rates, and other terms or may affect our ability to finance improvements to a property; · decreases in other operating income, including sponsorship, garage and other income; · increases in operating costs; · the public perception of the safety of customers at our shopping centers; · legal liabilities; · changes in government regulations;and · changes in real estate zoning and tax laws. These factors may ultimately impact the valuation of certain long-lived or intangible assets that are subject to impairment testing, potentially resulting in impairment charges, which may be material to our financial condition or results of operations. In addition, the value and performance of our shopping centers may be adversely affected by certain other factors discussed below including the global economic condition, the state of the capital markets, unscheduled closings or bankruptcies of our tenants, competition, uninsured losses, and environmental liabilities. The recent global economic and financial market downturn has had and may continue to have a negative effect on our business and operations. The recent global economic and financial market downturn caused, among other things, a significant tightening in the credit markets, lower levels of liquidity, increases in the rates of default and bankruptcy, lower consumer and business spending, and lower consumer confidence and net worth, all of which has had a negative effect on our business, results of operations, financial condition and liquidity. Many of our tenants have been affected by these negative economic conditions and, although we have seen some improvement, these conditions may continue to strain the resources of our tenants and their customers. 10 Table of Contents Capital markets have experienced and may continue to experience a period of disruption and instability, which caused and may continue to have a negative impact on the availability and cost of capital. The recent general disruption in the U.S. capital markets impacted the broader worldwide financial and credit markets and reduced the availability of capital for the market as a whole. Although the capital markets now appear to be recovering, the capital markets continue to be more conservative in investment decisions and practices than they were before the recent financial market downturn. Regulations put in place in response to the disruption to the markets may further restrict the availability and/or increase the cost of capital. Our ability to access the capital markets may be restricted at a time when we would like, or need, to access those markets. This could have an impact on our flexibility to react to changing economic and business conditions. A lack of available credit, lack of confidence in the financial sector, increased volatility in the financial markets and reduced business activity could materially and adversely affect our business, financial condition, results of operations and our ability to obtain and manage our liquidity. In addition, the cost of debt financing and the proceeds may be materially adversely impacted by such market conditions. Credit market developments may reduce availability under our credit agreements. Further disruption in the credit markets, similar to what we experienced recently, could create risk that lenders, even those with strong balance sheets and sound lending practices, could fail or refuse to honor their legal commitments and obligations under existing credit commitments, including but not limited to extending credit up to the maximum permitted by a credit facility and/or honoring loan commitments. Twelve banks participate in our $550million secured line of credit and the failure of one bank to fund a draw on our line does not negate the obligation of the other banks to fund their pro-rata shares. However, if one or more of our lenders fail to honor their legal commitments under our credit facilities, it could be difficult to replace such lenders and/or our credit facilities on similar terms. Although we believe that our operating cash flow, access to capital markets, two unencumbered center properties and existing credit facilities give us the ability to satisfy our liquidity needs, the failure of one or more of the lenders under our credit facilities may impact our ability to finance our operating or investing activities. We are in a competitive business. There are numerous shopping facilities that compete with our properties in attracting retailers to lease space. In addition, retailers at our properties face continued competition from discount shopping centers, lifestyle centers, outlet malls, wholesale and discount shopping clubs, direct mail, telemarketing, television shopping networks and shopping via the Internet. Competition of this type could adversely affect our revenues and cash available for distribution to shareowners. We compete with other major real estate investors with significant capital for attractive investment opportunities. These competitors include other REITs, investment banking firms and private institutional investors. This competition may impair our ability to make suitable property acquisitions on favorable terms in the future. The bankruptcy or early termination of our tenants and anchors could adversely affect us. We could be adversely affected by the bankruptcy or early termination of tenants and anchors. The bankruptcy of a mall tenant could result in the termination of its lease, which would lower the amount of cash generated by that mall. In addition, if a department store operating as an anchor at one of our shopping centers were to go into bankruptcy and cease operating, we may experience difficulty and delay in replacing the anchor. In addition, the anchor’s closing may lead to reduced customer traffic and lower mall tenant sales. As a result, we may also experience difficulty or delay in leasing spaces in areas adjacent to the vacant anchor space. The early termination of mall tenants or anchors for reasons other than bankruptcy could have a similar impact on the operations of our centers, although in such cases we may benefit in the short-term from lease cancellation income. (See “MD&A – Rental Rates and Occupancy”). The bankruptcy of our joint venture partners could adversely affect us. The profitability of shopping centers held in a joint venture could also be adversely affected by the bankruptcy of one of the joint venture partners if, because of certain provisions of the bankruptcy laws, we were unable to make important decisions in a timely fashion or became subject to additional liabilities. 11 Table of Contents Our investments are subject to credit and market risk. We occasionally extend credit to third parties in connection with the sale of land or other transactions. We also have occasionally made investments in marketable and other equity securities. We are exposed to risk in the event the values of our investments and/or our loans decrease due to overall market conditions, business failure, and/or other nonperformance by the investees or counterparties. Our real estate investments are relatively illiquid. We may be limited in our ability to vary our portfolio in response to changes in economic, market, or other conditions by restrictions on transfer imposed by our partners or lenders. In addition, under TRG’s partnership agreement, upon the sale of a center or TRG’s interest in a center, TRG may be required to distribute to its partners all of the cash proceeds received by TRG from such sale. If TRG made such a distribution, the sale proceeds would not be available to finance TRG’s activities, and the sale of a center may result in a decrease in funds generated by continuing operations and in distributions to TRG’s partners, including us. Further, pursuant to TRG’s partnership agreement, TRG may not dispose or encumber certain of its centers or its interest in such centers without the consent of a majority-in-interest of its partners other than us. We may acquire or develop new properties (including outlet properties), and these activities are subject to various risks. We actively pursue development and acquisition activities as opportunities arise, and these activities are subject to the following risks: · the pre-construction phase for a new project often extends over several years, and the time to obtain anchorand tenantcommitments, zoning and regulatory approvals, and public financing can vary significantly from project to project; · we may not be able to obtain the necessary zoning or other governmental approvals for a project, or we may determine that the expected return on a project is not sufficient; if we abandon our development activities with respect to a particular project, we may incur a loss on our investment; · construction and other project costs may exceed our original estimates because of increases in material and labor costs, delays and costs to obtain anchor and tenant commitments; · we may not be able to obtain financing or to refinance construction loans, which are generally recourse to TRG; and · occupancy rates and rents, as well as occupancy costs and expenses, at a completed project may not meet our projections, and the costs of development activities that we explore but ultimately abandon will, to some extent, diminish the overall return on our completed development projects. In addition, adverse impacts of the global economic and market downturn may reduce viable development and acquisition opportunities that meet our unlevered return requirements. 12 Table of Contents Our business activities and pursuit of new opportunities in Asia may pose risks. We have offices in Hong Kong and Seoul, South Korea and we are pursuing and evaluating management, leasing and development service and investment opportunities in various Asian markets. In addition, we are currently providing development and leasing services for a retail project in Seoul which is under construction.These activities are subject to risks that may reduce our financial return. In addition to the general risks related to development and acquisition activities described in the preceding section, our international activities are subject to unique risks, including: · adverse effects of changes in exchange rates for foreign currencies; · changes in foreign political environments; · difficulties of complying with a wide variety of foreign laws including laws affecting corporate governance, operations, anti-corruption, taxes, and litigation; · changes in and/or difficulties in complying with applicable laws and regulations in the United States that affect foreign operations, including the Foreign Corrupt Practices Act; · difficulties in managing international operations, including difficulties that arise from ambiguities in contracts written in foreign languages; and · obstacles to the repatriation of earnings and cash. Although our international activities are currently limited in their scope, to the extent that we expand them, these risks could increase in significance and adversely affect our financial returns on international projects and services and overall financial condition. We have put in place policies, practices, and systems for mitigating some of these international risks, although we cannot provide assurance that we will be entirely successful in doing so. Some of our potential losses may not be covered by insurance. We carry liability, fire, flood, earthquake, extended coverage and rental loss insurance on each of our properties. We believe the policy specifications and insured limits of these policies are adequate and appropriate. There are, however, some types of losses, including lease and other contract claims, which generally are not insured. If an uninsured loss or a loss in excess of insured limits occurs, we could lose all or a portion of the capital we have invested in a property, as well as the anticipated future revenue from the property. If this happens, we might nevertheless remain obligated for any mortgage debt or other financial obligations related to the property. In November2002, Congress passed the “Terrorism Risk Insurance Act of 2002” (TRIA), which required insurance companies to offer terrorism coverage to all existing insured companies for an additional cost. As a result, our property insurance policies are currently provided without a sub-limit for terrorism, eliminating the need for separate terrorism insurance policies. In 2007, Congress extended the expiration date of TRIA by sevenyears to December31, 2014. There are specific provisions in our loans that address terrorism insurance. Simply stated, in most loans, we are obligated to maintain terrorism insurance, but there are limits on the amounts we are required to spend to obtain such coverage. If a terrorist event occurs, the cost of terrorism insurance coverage would be likely to increase, which could result in our having less coverage than we have currently. Our inability to obtain such coverage or to do so only at greatly increased costs may also negatively impact the availability and cost of future financings. We may be subject to liabilities for environmental matters. All of the centers presently owned by us (not including option interests in certain pre-development projects) have been subject to environmental assessments. We are not aware of any environmental liability relating to the centers or any other property in which we have or had an interest (whether as an owner or operator) that we believe would have a material adverse effect on our business, assets, or results of operations. No assurances can be given, however, that all environmental liabilities have been identified by us or that no prior owner or operator, or any occupant of our properties has created an environmental condition not known to us. Moreover, no assurances can be given that (1)future laws, ordinances, or regulations will not impose any material environmental liability or that (2)the current environmental condition of the centers will not be affected by tenants and occupants of the centers, by the condition of properties in the vicinity of the centers (such as the presence of underground storage tanks), or by third parties unrelated to us. 13 Table of Contents We hold investments in joint ventures in which we do not control all decisions, and we may have conflicts of interest with our joint venture partners. Some of our shopping centers are partially owned by non-affiliated partners through joint venture arrangements. As a result, we do not control all decisions regarding those shopping centers and may be required to take actions that are in the interest of the joint venture partners but not our best interests. Accordingly, we may not be able to favorably resolve any issues that arise with respect to such decisions, or we may have to provide financial or other inducements to our joint venture partners to obtain such resolution. For joint ventures that we do not manage, we do not control decisions as to the design or operation of internal controls over accounting and financial reporting, including those relating to maintenance of accounting records, authorization of receipts and disbursements, selection and application of accounting policies, reviews of period-end financial reporting, and safeguarding of assets. Therefore, we are exposed to increased risk that such controls may not be designed or operating effectively, which could ultimately affect the accuracy of financial information related to these joint ventures as prepared by our joint venture partners. Various restrictive provisions and rights govern sales or transfers of interests in our joint ventures. These may work to our disadvantage because, among other things, we may be required to make decisions as to the purchase or sale of interests in our joint ventures at a time that is disadvantageous to us. We may not be able to maintain our status as a REIT. We may not be able to maintain our status as a REIT for federal income tax purposes with the result that the income distributed to shareowners would not be deductible in computing taxable income and instead would be subject to tax at regular corporate rates. We may also be subject to the alternative minimum tax if we fail to maintain our status as a REIT. Any such corporate tax liability would be substantial and would reduce the amount of cash available for distribution to our shareowners which, in turn, could have a material adverse impact on the value of, or trading price for, our shares. Although we believe we are organized and operate in a manner to maintain our REIT qualification, many of the REIT requirements of the Internal Revenue Code of 1986, as amended (the Code), are very complex and have limited judicial or administrative interpretations. Changes in tax laws or regulations or new administrative interpretations and court decisions may also affect our ability to maintain REIT status in the future. If we do not maintain our REIT status in any year, we may be unable to elect to be treated as a REIT for the next four taxable years. Although we currently intend to maintain our status as a REIT, future economic, market, legal, tax, or other considerations may cause us to determine that it would be in our and our shareowners’ best interests to revoke our REIT election. If we revoke our REIT election, we will not be able to elect REIT status for the next four taxable years. 14 Table of Contents We may be subject to taxes even if we qualify as a REIT. Even if we qualify as a REIT for federal income tax purposes, we will be required to pay certain federal, state, local and foreign taxes on our income and property. For example, we will be subject to income tax to the extent we distribute less than 100% of our REIT taxable income, including capital gains. Moreover, if we have net income from “prohibited transactions,” that income will be subject to a 100% penalty tax. In general, prohibited transactions are sales or other dispositions of property held primarily for sale to customers in the ordinary course of business. The determination as to whether a particular sale is a prohibited transaction depends on the facts and circumstances related to that sale. We cannot guarantee that sales of our properties would not be prohibited transactions unless we comply with certain statutory safe-harbor provisions. The need to avoid prohibited transactions could cause us to forego or defer sales of assets that non-REITs otherwise would have sold or that might otherwise be in our best interest to sell. In addition, any net taxable income earned directly by our taxable REIT subsidiaries will be subject to federal, and state corporate income tax, and to the extent there are foreign operations certain foreign taxes. In this regard, several provisions of the laws applicable to REITs and their subsidiaries ensure that a taxable REIT subsidiary will be subject to an appropriate level of federal income taxation. For example, a taxable REIT subsidiary is limited in its ability to deduct certain interest payments made to an affiliated REIT. In addition, the REIT has to pay a 100% penalty tax on some payments that it receives or on some deductions taken by the taxable REIT subsidiaries if the economic arrangements between the REIT, the REIT’s tenants, and the taxable REIT subsidiary are not comparable to similar arrangements between unrelated parties. Finally, some state and local jurisdictions may tax some of our income even though as a REIT we are not subject to federal income tax on that income, because not all states and localities follow the federal income tax treatment of REITs. To the extent that we and our affiliates are required to pay federal, state and local taxes, we will have less cash available for distributions to our shareowners. The lower tax rate on certain dividends from non-REIT “C” corporations may cause investors to prefer to hold stock in non-REIT “C” corporations. Whereas corporate dividends have traditionally been taxed at ordinary income rates, the maximum tax rate on certain corporate dividends received by individuals through December31, 2012, has been reduced from 35% to 15%. This change has reduced substantially the so-called “double taxation” (that is, taxation at both the corporate and shareowner levels) that had generally applied to non-REIT “C” corporations but did not apply to REITs. Generally, dividends from REITs do not qualify for the dividend tax reduction because REITs generally do not pay corporate-level tax on income that they distribute currently to shareowners. REIT dividends are eligible for the lower dividend rates only in the limited circumstances in which the dividends are attributable to income that has already been subject to corporate tax, such as income from a prior taxable year that the REIT did not distribute and dividend income received by the REIT from a taxable REIT subsidiary or other fully-taxable C corporation. Although REITs, unlike non-REIT “C” corporations, have the ability to designate certain dividends as capital gain dividends subject to the favorable rates applicable to capital gain, the application of reduced dividend rates to non-REIT “C” corporation dividends may still cause individual investors to view stock in non-REIT “C” corporations as more attractive than shares in REITs, which may negatively affect the value of our shares. 15 Table of Contents Our ownership limitations and other provisions of our articles of incorporation and bylaws generally prohibit the acquisition of more than 8.23% of the value of our capital stock and may otherwise hinder any attempt to acquire us. Various provisions of our articles of incorporation and bylaws could have the effect of discouraging a third party from accumulating a large block of our stock and making offers to acquire us, and of inhibiting a change in control, all of which could adversely affect our shareowners’ ability to receive a premium for their shares in connection with such a transaction. In addition to customary anti-takeover provisions, as detailed below, our articles of incorporation contain REIT-specific restrictions on the ownership and transfer of our capital stock which also serve similar anti-takeover purposes. Under our Restated Articles of Incorporation, in general, no shareowner may own more than 8.23% (the “General Ownership Limit”) in value of our "Capital Stock" (which term refers to the common stock, preferred stock and Excess Stock, as defined below). Our Board of Directors has the authority to allow a “look through entity” to own up to 9.9% in value of the Capital Stock (Look Through Entity Limit), provided that after application of certain constructive ownership rules under the Internal Revenue Code and rules regarding beneficial ownership under the Michigan Business Corporation Act, no individual would constructively or beneficially own more than the General Ownership Limit. A look through entity is an entity (other than a qualified trust under Section 401(a) of the Internal Revenue Code, certain other tax-exempt entities described in the Articles, or an entity that owns 10% or more of the equity of any tenant from which we or TRG receives or accrues rent from real property) whose beneficial owners, rather than the entity, would be treated as owning the capital stock owned by such entity. The Articles provide that if the transfer of any shares of Capital Stock or a change in our capital structure would cause any person (Purported Transferee) to own Capital Stock in excess of the General Ownership Limit or the Look Through Entity Limit, then the transfer is to be treated as invalid from the outset, and the shares in excess of the applicable ownership limit automatically acquire the status of “Excess Stock.” A Purported Transferee of Excess Stock acquires no rights to shares of Excess Stock. Rather, all rights associated with the ownership of those shares (with the exception of the right to be reimbursed for the original purchase price of those shares) immediately vest in one or more charitable organizations designated from time to time by our Board of Directors (each, a “Designated Charity”). An agent designated from time to time by the Board (each, a “Designated Agent”) will act as attorney-in-fact for the Designated Charity to vote the shares of Excess Stock, take delivery of the certificates evidencing the shares that have become Excess Stock, and receive any distributions paid to the Purported Transferee with respect to those shares. The Designated Agent will sell the Excess Stock, and any increase in value of the Excess Stock between the date it became Excess Stock and the date of sale will inure to the benefit of the Designated Charity. A Purported Transferee must notify us of any transfer resulting in shares converting into Excess Stock, as well as such other information regarding such person’s ownership of the capital stock we request. These ownership limitations will not be automatically removed even if the REIT requirements are changed so as to no longer contain any ownership concentration limitation or if the concentration limitation is increased because, in addition to preserving our status as a REIT, the effect of such ownership limit is to prevent any person from acquiring unilateral control of us. Changes in the ownership limits cannot be made by our Board of Directors and would require an amendment to our articles. Currently, amendments to our articles require the affirmative vote of holders owning not less than two-thirds of the outstanding capital stock entitled to vote. Although Mr. A. Alfred Taubman beneficially owns 28% of our stock, which is entitled to vote on shareowner matters (Voting Stock), most of his Voting Stock consists of Series B Preferred Stock. The Series B Preferred Stock is convertible into shares of common stock at a ratio of 14,000shares of Series B Preferred Stock to one share of common stock, and therefore one share of Series B Preferred Stock has a value of 1/14,000ths of the value of one share of common stock. Accordingly, Mr. A. Alfred Taubman’s significant ownership of Voting Stock does not violate the ownership limitations set forth in our charter. 16 Table of Contents Members of the Taubman family have the power to vote a significant number of the shares of our capital stock entitled to vote. Based on information contained in filings made with the SEC, as of December31, 2010, A. Alfred Taubman and the members of his family have the power to vote approximately 31% of the outstanding shares of our common stock and our SeriesB preferred stock, considered together as a single class, and approximately 92% of our outstanding SeriesB preferred stock. Our shares of common stock and our SeriesB preferred stock vote together as a single class on all matters generally submitted to a vote of our shareowners, and the holders of the SeriesB preferred stock have certain rights to nominate up to four individuals for election to our board of directors and other class voting rights. Mr.Taubman’s son, RobertS. Taubman, serves as our Chairman of the Board, President and Chief Executive Officer. Mr.Taubman’s son, William S. Taubman, serves as our Chief Operating Officer and one of our directors. These individuals occupy the same positions with the Manager. As a result, Mr. A.AlfredTaubman and the members of his family may exercise significant influence with respect to the election of our board of directors, the outcome of any corporate transaction or other matter submitted to our shareowners for approval, including any merger, consolidation or sale of all or substantially all of our assets. In addition, because our articles of incorporation impose a limitation on the ownership of our outstanding capital stock by any person and such ownership limitation may not be changed without the affirmative vote of holders owning not less than two-thirds of the outstanding shares of capital stock entitled to vote on such matter, Mr.A.Alfred Taubman and the members of his family, as a practical matter, have the power to prevent a change in control of our company. Our ability to pay dividends on our stock may be limited. Because we conduct all of our operations through TRG or its subsidiaries, our ability to pay dividends on our stock will depend almost entirely on payments and dividends received on our interests in TRG. Additionally, the terms of some of the debt to which TRG is a party limits its ability to make some types of payments and other dividends to us. This in turn limits our ability to make some types of payments, including payment of dividends on our stock, unless we meet certain financial tests or such payments or dividends are required to maintain our qualification as a REIT. As a result, if we are unable to meet the applicable financial tests, we may not be able to pay dividends on our stock in one or more periods beyond what is required for REIT purposes. Our ability to pay dividends is further limited by the requirements of Michigan law. Our ability to pay dividends on our stock is further limited by the laws of Michigan. Under the Michigan Business Corporation Act, a Michigan corporation may not make a distribution if, after giving effect to the distribution, the corporation would not be able to pay its debts as the debts become due in the usual course of business, or the corporation’s total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the corporation were dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareowners whose preferential rights are superior to those receiving the distribution. Accordingly, we may not make a distribution on our stock if, after giving effect to the distribution, we would not be able to pay our debts as they become due in the usual course of business or our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the preferential rights upon dissolution of the holders of any shares of our preferred stock then outstanding. We may incur additional indebtedness, which may harm our financial position and cash flow and potentially impact our ability to pay dividends on our stock. Our governing documents do not limit us from incurring additional indebtedness and other liabilities. As of December31, 2010, we had approximately $2.7billion of consolidated indebtedness outstanding, and our beneficial interest in both our consolidated debt and the debt of our unconsolidated joint ventures was $2.9billion. We may incur additional indebtedness and become more highly leveraged, which could harm our financial position and potentially limit our cash available to pay dividends. We cannot assure that we will be able to pay dividends regularly, although we have done so in the past. Our ability to pay dividends in the future is dependent on our ability to operate profitably and to generate cash from our operations. Although we have done so in the past, we cannot guarantee that we will be able to pay dividends on a regular quarterly basis or at the same level in the future. In addition, we may choose to pay a portion in stock dividends. Furthermore, any new shares of common stock issued will increase the cash required to continue to pay cash dividends at current levels. Any common stock or preferred stock that may in the future be issued to finance acquisitions, upon exercise of stock options or otherwise, would have a similar effect. 17 Table of Contents Item1B. UNRESOLVED STAFF COMMENTS. None. Item2. PROPERTIES. Ownership The following table sets forth certain information about each of the centers. The table includes only centers in operation at December31, 2010. Centers are owned in fee other than Beverly Center (Beverly), Cherry Creek Shopping Center (Cherry Creek), International Plaza, MacArthur Center, and The Pier Shops, which are held under ground leases expiring between 2049 and 2083. Certain of the centers are partially owned through joint ventures. Generally, our joint venture partners have ongoing rights with regard to the disposition of our interest in the joint ventures, as well as the approval of certain major matters. 18 Table of Contents Center Anchors Sq. Ft of GLA/Mall GLA as of 12/31/10 Year Opened/ Expanded Year Acquired Ownership % as of 12/31/10 Consolidated Businesses: Beverly Center Bloomingdale’s, Macy’s % Los Angeles, CA Cherry Creek Shopping Center Macy’s, Neiman Marcus, Nordstrom 1990/1998 50 % Denver, CO Saks Fifth Avenue Dolphin Mall Bass Pro Shops Outdoor World, 1,406,000 2001/2007 % Miami, FL Bloomingdale’s Outlet, 641,000 Burlington Coat Factory, Cobb Theatres,Dave & Buster’s, Marshalls, Neiman Marcus-Last Call, Off 5th Saks, The Sports Authority Fairlane Town Center JCPenney, Macy’s, Sears 1976/1978/ % Dearborn, MI 1980/2000 (Detroit Metropolitan Area) Great Lakes Crossing Outlets AMC Theatres, Bass Pro Shops Outdoor World, % Auburn Hills, MI Lord & Taylor Outlet, Neiman Marcus-Last Call, Off 5th Saks (Detroit Metropolitan Area) International Plaza Dillard’s, Neiman Marcus, Nordstrom, 50 % Tampa, FL Robb & Stucky MacArthur Center Dillard’s, Nordstrom 95 % Norfolk, VA Northlake Mall Belk, Dick’s Sporting Goods, Dillard’s, Macy’s % Charlotte, NC The Mall at Partridge Creek Nordstrom, Parisian 2007/2008 % Clinton Township, MI (Detroit Metropolitan Area) The Pier Shops at Caesars (3) 78 % Atlantic City, NJ Regency Square (4) JCPenney, Macy’s (two locations), Sears 1975/1987 % Richmond, VA The Mall at Short Hills Bloomingdale’s, Macy’s, Neiman Marcus, 1980/1994/ % Short Hills, NJ Nordstrom, Saks Fifth Avenue Stony Point Fashion Park Dillard’s, Dick’s Sporting Goods, % Richmond, VA Saks Fifth Avenue Twelve Oaks Mall JCPenney, Lord & Taylor, Macy’s, Nordstrom, 1977/1978/ % Novi, MI Sears 2007/2008 (Detroit Metropolitan Area) The Mall at Wellington Green City Furniture and Ashley Furniture Home Store, 2001/2003 90 % Wellington, FL Dillard’s, JCPenney, Macy’s, Nordstrom (Palm Beach County) The Shops at Willow Bend Dillard’s, Macy’s, Neiman Marcus 2001/2004 % Plano, TX (Dallas Metropolitan Area) Total GLA Total Mall GLA TRG% of Total GLA TRG% of Total Mall GLA 19 Table of Contents Center Anchors Sq. Ft of GLA/Mall GLA as of 12/31/10 Year Opened/ Expanded Year Acquired Ownership % as of 12/31/10 Unconsolidated Joint Ventures: Arizona Mills GameWorks, Harkins Cinemas, 50 % Tempe, AZ JCPenney Outlet, Neiman Marcus-Last Call, (Phoenix Metropolitan Area) Off 5th Saks Fair Oaks JCPenney, Lord & Taylor, 1980/1987/ 50 % Fairfax, VA Macy’s (two locations), Sears 1988/2000 (Washington, DC Metropolitan Area) The Mall at Millenia Bloomingdale’s, Macy’s, Neiman Marcus 50 % Orlando, FL Stamford Town Center Macy’s, Saks Fifth Avenue 1982/2007 50 % Stamford, CT Sunvalley JCPenney, Macy’s (two locations), Sears 1967/1981 50 % Concord, CA (San Francisco Metropolitan Area) Waterside Shops Nordstrom, Saks Fifth Avenue 1992/2006/ 25 % Naples, FL Westfarms JCPenney, Lord & Taylor, Macy’s, 1974/1983/ 79 % West Hartford, CT Macy’s Men’s Store/Furniture Gallery, Nordstrom Total GLA Total Mall GLA TRG% of Total GLA TRG% of Total Mall GLA Grand Total GLA Grand Total Mall GLA TRG% of Total GLA TRG% of Total Mall GLA GLA includes the Saks Fifth Avenue store, which is scheduled to close in March 2011. GLA includes the former Lord & Taylor store, which closed in June2006. The center is attached to Caesars casino integrated resort. The loan at The Pier Shops is currently in default. The foreclosure process is not in our control and the timing of transfer of title is uncertain. In September 2010, the Board of Directors made the decision to discontinue financial support of Regency Square. The loan was not in default as of December 31, 2010. The timing of transfer of title is uncertain. GLA includes the former Saks Fifth Avenue store which closed in August 2010. Crate & Barrel is expected to open in March 2011 as part of the redevelopment of the former Lord & Taylor space. 20 Table of Contents Anchors The following table summarizes certain information regarding the anchors at the operating centers (excluding the value and outlet centers) as of December31, 2010: Name Number of Anchor Stores 12/31/10 GLA (in thousands of square feet) % of GLA Belk 1 % City Furniture and Ashley Furniture Home Store 1 % Dick’s Sporting Goods 2 % Dillard’s 6 % JCPenney 7 % Lord & Taylor 3 % Macy’s Bloomingdale’s 3 Macy’s 17 Macy’s Men’s Store/Furniture Gallery 1 80 Total 21 % Neiman Marcus (1) 5 % Nordstrom 9 % Parisian 1 % Robb & Stucky 1 % Saks (2) 5 % Sears 5 % Total 67 %(3) Excludes three Neiman Marcus-Last Call stores at value and outlet centers. Excludes three Off 5th Saks stores at value and outlet centers. Includes the Saks Fifth Avenue store at Cherry Creek Shopping Center, which is scheduled to close in March 2011. Percentages in table may not add due to rounding. 21 Table of Contents Mortgage Debt The following table sets forth certain information regarding the mortgages encumbering the centers as of December31, 2010. All mortgage debt in the table below is nonrecourse to the Operating Partnership except for debt encumbering Dolphin Mall (Dolphin), Fairlane Town Center (Fairlane), and Twelve Oaks. The Operating Partnership has guaranteed the payment of all or a portion of the principal and interest on the mortgage debt of these centers, all of which are wholly owned. See "MD&A – Liquidity and Capital Resources – Loan Commitments and Guarantees" for more information on guarantees and covenants. Centers Consolidated in TCO’s Financial Statements Stated Interest Rate Principal Balance as of 12/31/10 (thousands) Annual Debt Service (thousands) Maturity Date Balance Due on Maturity (thousands) Earliest Prepayment Date Beverly Center 5.28% 02/11/14 30 Days Notice Cherry Creek Shopping Center (50%) 5.24% Interest Only 06/08/16 30 Days Notice Dolphin Mall LIBOR+0.70% Interest Only 02/14/11 2 Days Notice Fairlane Town Center LIBOR+0.70% Interest Only 02/14/11 2 Days Notice Great Lakes Crossing Outlets 5.25% 03/11/13 30 Days Notice International Plaza (50.1%) LIBOR+1.15% Interest Only 01/08/11 3 Days Notice MacArthur Center (95%) LIBOR+2.35% Interest Only 09/01/20 08/31/15 Northlake Mall 5.41% Interest Only 02/06/16 30 Days Notice The Mall at Partridge Creek 6.15% 07/06/20 08/12/12 The Pier Shops at Caesars (77.5%) Regency Square 6.75% 11/01/11 The Mall at Short Hills 5.47% Interest Only 12/14/15 30 Days Notice Stony Point Fashion Park 6.24% 06/01/14 30 Days Notice Twelve Oaks Mall LIBOR+0.70% Interest Only 02/14/11 2 Days Notice The Mall at Wellington Green (90%) 5.44% Interest Only 05/06/15 30 Days Notice Other Consolidated Secured Debt TRG Credit Facility Variable Bank Rate Interest Only 02/14/12 At Any Time Centers Owned by Unconsolidated Joint Ventures/TRG’s % Ownership Arizona Mills (50%) 5.76% 07/01/20 10/24/12 Fair Oaks (50%) LIBOR+1.40% Interest Only 04/01/11 3 Days Notice The Mall at Millenia (50%) 5.46% 04/09/13 30 Days Notice Sunvalley (50%) 5.67% 11/01/12 30 Days Notice Taubman Land Associates (50%) LIBOR+0.90% Interest Only 11/01/12 At Any Time Waterside Shops (25%) 5.54% Interest Only 10/07/16 30 Days Notice Westfarms (79%) 6.10% 07/11/12 30 Days Notice Amortizing principal based on 30years. No defeasance deposit required if paid within three months of maturity date. Sub facility in $550million secured revolving line of credit. Facility may be increased to $650million subject to available lender commitments and additional secured collateral. Effective February 2011 the maturity date was extended one year to February 2012. Prepayment can be made without penalty. In January 2011, the debt was extended to January 2012 (see “MD&A – Liquidity and Capital Resources”). Prior to the extension, the debt was swapped to an effective rate of 5.01%. The debt has one remaining one-year extension option available. The loan is interest only during the extension period except during the remaining one-year extension period (if elected). The debt is swapped to an effective rate of 4.99% to the maturity date.The loan is interest only until September 2012 at which time monthly principal payments are due based on a 7% interest rate and 30 year amortization. From September 2015 thru August 2017 debt may be prepaid with a prepayment penalty of 2% on principal prepaid.From September 2017 thru August 2019 the prepayment penalty drops to 1% of principal prepaid, and beginning September 2019 it changes to 0.5% of principal prepaid until March 2020 when it can be prepaid without penalty. No defeasance deposit required if paid within four months of maturity date. The Pier Shops' loan is in default.Interest accrues at the default rate of 10.01% rather than the original stated rate of 6.01% and is accumulating in interest payable (see “MD&A – Results of Operations – The Pier Shops at Caesars”). We have announced that we will discontinue financial support of Regency Square.As a result we are in discussions with the lender about the center's future ownership.The loan was not in default as of December 31, 2010 (see “MD&A – Results of Operations – Regency Square”). The default rate of interest is 10.75%. Debt may be prepaid with a prepayment penalty equal to greater of yield maintenance or 1% of principal prepaid. No prepayment penalty is due if prepaid within three months of maturity date. 30days notice required. The facility is a $40million line of credit and is secured by an indirect interest in 40% of Short Hills. The debt is swapped to an effective rate of 4.22% to maturity in April 2011.The debt has two one-year extension options and is interest only except during the second one-year extension (if elected). Notice has been given to lender to exercise option to extend maturity to April 2012.When the loan is extended, the rate would float at LIBOR plus 1.40% during the extension period. Debt is swapped to an effective rate of 5.95% to the maturity date. No defeasance deposit required if paid within six months of maturity date. For additional information regarding the centers and their operations, see the responses to Item 1 of this report. 22 Table of Contents Item3. LEGAL PROCEEDINGS. See “Note14 – Commitments and Contingencies – Litigation” to our consolidated financial statements for information regarding outstanding litigation. While management does not believe that an adverse outcome in the lawsuits described would have a material adverse effect on our financial condition, there can be no assurance that adverse outcomes would not have material effects on our results of operations for any particular period. Item 4. (REMOVED AND RESERVED) 23 Table of Contents PARTII Item5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES. The common stock of Taubman Centers, Inc. is listed and traded on the New York Stock Exchange (Symbol: TCO). As of February24, 2011, the 55,789,117outstanding shares of Common Stock were held by 521holders of record. A substantially greater number of holders are beneficial owners whose shares are held of record by banks, brokers, and other financial institutions. The closing price per share of the Common Stock on the New York Stock Exchange on February24, 2011 was $52.27. The following table presents the dividends declared on our Common Stock and the range of closing share prices of our Common Stock for each quarter of 2010 and 2009: Market Quotations 2010 Quarter Ended HHigh L Low D DDividends March 31 $ $ $ June 30 September 30 December 31 Market Quotations 2009 Quarter Ended High Low Dividends March 31 $ $ $ June 30 September 30 December 31 Amount excludes a special dividend of $0.1834 per share, which was declared as a result of the taxation of capital gain incurred from a restructuring of our ownership in International Plaza, including liquidation of the Operating Partnership’s private REIT. The restrictions on our ability to pay dividends on our Common Stock are set forth in “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources – Dividends.” 24 Table of Contents Shareowner Return Performance Graph The following line graph sets forth the cumulative total returns on a $100investment in each of our Common Stock, the MSCI US REIT Index, the FTSE NAREIT Equity Retail Index, the S&P Composite – 500 Stock Index, and the S&P 400 MidCap Index for the period December31, 2005 through December31, 2010 (assuming in all cases, the reinvestment of dividends): 12/31/05 12/31/06 12/31/07 12/31/08 12/31/09 12/31/10 Taubman Centers Inc. $ MSCI US REIT Index FTSE NAREIT Equity Retail Index S&P 500 Index S&P 400 MidCap Index Note: The stock performance shown on the graph above is not necessarily indicative of future price performance. 25 Table of Contents Item6. SELECTED FINANCIAL DATA. The following table sets forth selected financial data and should be read in conjunction with the financial statements and notes thereto and MD&A included in this report. Year Ended December 31 (in thousands) STATEMENT OF OPERATIONS DATA: Rents, recoveries, and other shopping center revenues $ Net income (loss) (1) ) ) Attributable to noncontrolling interests (2) Distributions to participating securities of TRG ) Preferred dividends ) Net income (loss) attributable to Taubman Centers, Inc. common shareowners ) ) Net income (loss) per common share – diluted ) ) Dividends declared per common share (3) Weighted average number of common shares outstanding –basic Weighted average number of common shares outstanding – diluted Number of common shares outstanding at end of period Ownership percentage of TRG at end of period 68
